Citation Nr: 1634801	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.	


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus is assigned a 10 percent disability rating, the maximum authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260, for the entire period on appeal.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither asserted, nor demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  

As for the duty to assist, post-service VA and private medical records have been obtained. The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, a November 2011 VA examination discussed all applicable medical principles relating to the issue discussed herein, and the analysis is considered adequate upon which to decide this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran asserts he is entitled to a disability rating in excess of 10 percent for tinnitus.  For the following reasons, the Board disagrees.

On VA examination in November 2011, the Veteran stated that he experiences intermittent ringing in his ears several times a week that lasts only a few seconds.  The examiner reported that he Veteran's tinnitus did not impact the ordinary conditions of his daily life, including his ability to work.

In his October 2012 notice of disagreement, the Veteran stated that he was appealing the 10 percent rating for service-connected tinnitus  and that a 50 percent rating would satisfy his appeal.  He stated that, "My appeal is based on the reasoning that the tinnitus is connected to my hearing loss and errors in audiometer readings."  

In his October 2013 substantive appeal, the Veteran asserted that his tinnitus impacts the ordinary conditions of his life, to include work, safety, and health.  He stated that he was employed as a consultant and could not hear proceedings at meetings; therefore, he was unable to contribute his advice.  He also stated that business partners avoided calling him because of his hearing problems and tinnitus.  Further, he stated that he could not hear his wife's warnings to protect himself and recently sustained two injuries - one when he fell and suffered a head laceration and another when he burned his hands.   

The RO rated the Veteran's tinnitus as 10 percent disabling, pursuant to Diagnostic Code 6260, which provides that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2015).  Because the rating of 10 percent for tinnitus is the maximum schedular rating assignable under 38 C.F.R. § 4.87, Diagnostic Code 6260, the Veteran is not entitled to a higher schedular rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has stated that his tinnitus is manifested by intermittent ringing in his ears several times a week that lasts only a few seconds.  
As such, the symptoms of his tinnitus have been accurately reflected by the schedular criteria, as Diagnostic Code 6260 contemplates such a sound whether it is heard in one or both ears.  To the extent that the Veteran has indicated that tinnitus interferes with his ability to hear, the issue of service connection for hearing loss is addressed in the remand below.  And concerning his assertion that the tinnitus led to a head injury and burns to his hands, these claims were denied by the RO in a May 2014 rating decision.  In sum, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability on appeal requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.


REMAND

The Veteran asserts that he is entitled to service connection for bilateral hearing loss.  For the following reasons, the Board finds a remand is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 and 38 U.S.C.A. § 1110.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  As stated previously, to receive entitlement for service connection for hearing loss, the Veteran must also have experienced an-service incurrence or aggravation of a disease or injury.  38 38 C.F.R. § 3.303(a).

Even if audiometric testing revealed that a veteran's hearing loss was within normal limits at separation from service, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303(d).



A review of the evidence reveals the following (with all audiogram findings dated prior to October 31, 1967 converted from ASA to ISO):

When the Veteran entered service in June 1958, the examining physician noted that the Veteran did not suffer from hearing loss.  His hearing was 15/15.

In May 1959, the Veteran underwent audiological testing and scored the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
[no score]
-5
RIGHT
5
15
15
[no score]
5

In June 1959, the Veteran was treated for otitis media of the right ear.

In September 1959, the Veteran underwent audiological testing and scored the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
[no score]
10
RIGHT
15
10
10
[no score]
5

In March 1960, the Veteran suffered from a bout of external otitis in the left ear and otitis media in the right ear.


In March 1960, the Veteran underwent audiological testing and scored the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
[no score]
5
RIGHT
15
10
10
[no score]
5


In March 1961, the Veteran underwent audiological testing and scored the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
[no score]
10
RIGHT
30
15
15
[no score]
10

In March 1962, the Veteran underwent audiological testing and scored the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
25
10
0
[no score]
-5
RIGHT
15
5
0
[no score]
-5

In March 1963, the Veteran underwent audiological testing and scored the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
[no score]
-5
RIGHT
5
0
0
[no score]
-5

In July 1964, for his separation examination, the Veteran underwent audiological testing and scored the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
[no score]
10
RIGHT
20
15
15
[no score]
10

In May 2011, the Veteran sought treatment for his hearing loss from a private physician.  Under the "case history" for the Veteran's medical records, the physician wrote "longstanding hearing loss service connected."

In October 2011, the Veteran's daughter submitted a statement in which she concluded her father's hearing had worsened over the years, and that her mother had always blamed her father's hearing loss on the military.  She believed her father had suffered from hearing loss since leaving the military.

In October 2011, the Veteran's wife submitted a statement in which she stated that she noticed a progressive decrease in her husband's hearing throughout his six years of service.  She also stated that one of her husband's co-pilots, who served at the same time as her husband did, suffers from similar hearing loss and was awarded service connection for his hearing loss.

In October 2011, the Veteran submitted a statement upon his own behalf in which he reiterated his belief that his military service caused his sensorineural hearing loss.  He stated that during his service, pilots were not required to wear hearing plugs, even though the rules had changed.  Moreover, he believed his military records showed that he suffered from the beginning of progressive hearing loss in service, due to the 10's he scored in the right and left audiometer tests.  He also explained that he had been exposed to the same amount of noise as a co-pilot of his, who was now receiving 30 percent disability for hearing loss.

In November 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which he was found to suffer from sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not due to the Veteran's in-service noise exposure, as the Veteran suffered noise exposure after service (hunting with his children, exposure to loud lawn equipment, and occupational noise exposure), and the medical literature did not support the delayed onset of hearing loss due to noise exposure.

In August 2012, the Veteran stated that he sustained many ear infections during his time in service which he believed contributed to his current hearing loss.

In October 2012, in the Veteran's Form 9, he stated that he believed the C&P examiner erred in relying on his service audiometer readings, as they were inaccurate before 1970.  Alternatively, he believed his tinnitus may have affected the accuracy of his test results.

At the outset, the Board notes that a remand is necessary for a more thorough C&P examination.  It does not appear that the examiner was provided with in-service audiogram results that had been converted from ASA to ISO, and the examiner did not address the Veteran's contention that his in-service ear infections could have contributed to his current hearing loss or that his service-connected tinnitus had affected his hearing.  Thus, another exam is in order.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the issue of entitlement to service connection for hearing loss, as secondary to service-connected tinnitus.  See 38 C.F.R. § 3.310.

2.  Obtain the Veteran's updated VA treatment records.

3.  After the above development has been completed, schedule the Veteran for a VA audiological examination. The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or is related to any incident of service, including specifically military noise exposure and/or in-service ear infections (i.e., otitis media and/or otitis externa).

In providing this opinion, the examiner must review the body of the remand above which includes the Veteran's in-service audiograms, converted from ASA to ISO (ANSI).  The examiner should also consider the Veteran's competent account of experiencing in-service acoustic trauma and resultant auditory symptomatology during and since his active service.

Further, the examiner must also acknowledge the Veteran's statement that, "According to the National Institute of Deafness and Other Communication Disorders a division of the National Institute of Health undiagnosed and untreated ear infections can lead to permanent hearing loss.  My records show that I was treated for ear infections but possibly I was not treated to the full extent necessary which would explain a continuing ear infection leading to progressive hearing loss.  I have not experienced ear infections since discharge so any subsequent ear infection would not be related to my hearing loss."  See VA Form 21-4138, dated August 21, 2012.

The examiner must also review the Veteran's VA Form 9, dated October 29, 2012, and acknowledge the information he reported therein, to include references to literature.

Additionally, if a direct relationship to service is not found, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hearing loss was either (a) caused by, or (b) aggravated by the service-connected tinnitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


